

115 HR 5944 IH: Skilled Labor Education Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5944IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo improve career and technical education by providing improved educational opportunities and
			 financial assistance for career and technical educators.
	
 1.Short titleThis Act may be cited as the Skilled Labor Education Act of 2018. 2.Scholarships to prepare career and technical education teachersPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended—
 (1)in section 230, by inserting , except subpart 6, after this part; and (2)by adding at the end the following new subpart:
				
					6Scholarships to prepare career and technical education teachers.
						259.Scholarships to prepare career and technical education teachers
							(a)Grants by Secretary
 (1)AuthorizationThe Secretary is authorized to award grants to eligible institutions to enable such institutions to make scholarship awards to qualified teacher candidates in accordance with the provisions of this section.
 (2)DesignationA scholarship under this section— (A)for a teacher candidate pursuing a baccalaureate or master’s degree in education shall be known as a Career and Technical Educator Scholarship or a CTE Scholarship; and
 (B)for a teacher candidate pursuing an associate’s degree, certification in education, or industry-recognized certification or licensure, shall be known as a Skilled Labor Educator Scholarship or a SLE Scholarship.
 (3)ConsiderationsIn awarding grants and contracts under this subsection the Secretary shall make every effort to ensure—
 (A)the equitable distribution of scholarship funds to teacher candidates pursuing baccalaureate degrees, master’s degrees, and associate’s degrees or certifications;
 (B)the equitable participation of public and private nonprofit institutions of higher education (including community colleges); and
 (C)the equitable geographic participation of such institutions. (b)Eligible InstitutionsIn this section, the term eligible institution means an institution of higher education, as defined in section 101 or section 102(c), that—
 (1)offers a program of undergraduate or graduate education awarding a baccalaureate or master’s degree in education; or
 (2)is a community college that offers a program of undergraduate education awarding an associate’s degree, certification in education, or industry-recognized certification or licensure.
 (c) ApplicationsAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
							(d)Types of scholarships supported
 (1)In generalAn eligible institution that receives a grant under this section shall use the grant funds to provide scholarships to qualified teacher candidates who are preparing to become teachers of qualified career and technical education courses for secondary school students.
 (2)Types of studyA scholarship provided under this section shall support a teacher candidate in pursuing— (A)a baccalaureate or master’s degree in education; or
 (B)an associate’s degree, certification in education, or industry-recognized certification or licensure.
									(e)Scholarship Terms and Conditions
 (1)Selection of scholarship recipientsThe Secretary shall ensure that an eligible institution that receives a grant under this section— (A)shall provide scholarship awards to qualified teacher candidates who plan to pursue a career teaching qualified career and technical education courses;
 (B)shall select scholarship recipients from qualified teacher candidates based on academic merit and demonstrated financial need; and
 (C)may not provide a scholarship to an otherwise eligible individual— (i)during periods in which such individual is enrolled at an institution of higher education unless such individual is maintaining satisfactory academic progress in, and devoting full-time study or research to, the pursuit of the degree or certificate for which the scholarship support was provided; or
 (ii)if the individual is engaged in gainful employment, other than part-time employment related to teaching, research, or a similar activity determined by the institution to be consistent with and supportive of the individuals's progress toward the degree or certificate for which the scholarship support was provided.
 (2)Amount of scholarship awardsAn eligible institution that receives a grant under this section shall award to each teacher candidate who is provided a scholarship under this section $5,000 for each academic year of the scholarship, not to exceed $10,000 in total.
 (3)Scholarship periodThe period for which a teacher candidate may receive a scholarship under this section shall be one academic year, and such scholarship may be renewed for one additional academic year.
								(4)Service requirement
 (A)Teaching requiredUpon completion of the program for which a teacher candidate receives a scholarship under this section, the teacher candidate shall, for each year of scholarship support received under this section, be employed full-time for one year as a teacher of qualified career and technical education courses.
 (B)Agreement requiredPrior to receiving an initial scholarship award, and upon renewal of the scholarship award, a teacher candidate selected to receive a scholarship under this section shall sign an agreement with the Secretary agreeing to—
 (i)promptly obtain the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, necessary to teach secondary school students;
 (ii)serve as a full-time teacher of secondary school students in accordance with subparagraph (A); and  (iii) submit evidence of such service in the form of a certification by the chief administrative officer of the teacher’s employer upon completion of each year of such service.
 (C)Institutional obligationEach eligible institution that receives a grant under this section shall provide— (i)to each teacher candidate applying for a scholarship under this section a plain-language disclosure form developed by the Secretary that clearly describes the nature of the scholarship award, the service obligation, and the loan repayment requirements that are the consequence of the failure to complete such service obligation; and
 (ii)an assurance to the Secretary that the institution has inquired of and determined the decision of each teacher candidate who has received a scholarship to, within 2 years of completing the program for which a teacher candidate receives a scholarship under this section, begin employment as a teacher, as required by this section.
 (D)Failure to complyIf an individual who receives a scholarship award under this section fails to comply with the agreement signed pursuant to subparagraph (C), the sum of the amounts of any scholarship award received by such recipient shall, upon a determination of such a failure, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, together with interest thereon accruing from the date of the scholarship award, in accordance with terms and conditions specified by the Secretary in regulations under this section.
 (E)Modified service requirementThe Secretary may waive or modify the service requirement of this paragraph in accordance with regulations promulgated by the Secretary with respect to the criteria to determine the circumstances under which compliance with such service requirement is inequitable or represents a substantial hardship. The Secretary may waive the service requirement if compliance by the scholarship recipient is determined to be inequitable or represent a substantial hardship—
 (i)because the individual is permanently and totally disabled at the time of the waiver request; (ii)because the individual was unable to complete the necessary program of study due to natural disaster; or
 (iii)based on documentation presented to the Secretary of substantial economic or personal hardship. (5)Qualified educational expensesScholarship funds available to a teacher candidate under this section may be used for tuition, fees, books, supplies, and equipment required for the completion of the undergraduate baccalaureate or graduate course of study being pursued by the teacher candidate at the institution of higher education at which the teacher candidate is in attendance.
 (6)Relation to other assistanceScholarships provided under this section shall not be considered for the purpose of awarding Federal grant assistance under title IV, except that in no case shall the total amount of student financial assistance awarded to a teacher candidate under this section and title IV exceed such candidate's total cost of attendance (as defined in section 472).
 (f)DefinitionsIn this section: (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f).
 (2)Qualified career and technical education coursesThe term qualified career and technical education courses means courses offered by a secondary school or an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006) that are offered as part of a career and technical education (as defined in section 3 of such Act).
								
									(3)
									Qualified teacher candidate
 The term qualified teacher candidate means an individual who— (A)is (or will be) an eligible student for purposes of section 484;
 (B)has a cumulative grade point average (or the equivalent as determined under regulations prescribed by the Secretary) of—
 (i)3.0, in the case of an individual who is or was enrolled in a secondary school and has not yet enrolled in an undergraduate program of education;
 (ii)2.5, in the case of an individual who is or was enrolled in an undergraduate program of education and has not yet enrolled in a graduate program of education; or
 (iii)3.0, in the case of an individual who is or was enrolled in a graduate program of education; and (C)is (or will be) enrolled full-time at an eligible institution.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020 and each of the 4 succeeding fiscal years..
 3.Cancellation of Federal Perkins Loans for certain part-time public serviceSection 465(a) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (L), by striking or at the end of clause (ii); (B)in subparagraph (M), by striking the period at the end and inserting ; or; and
 (C)by inserting after subparagraph (M) the following new subparagraph:  (N)described in subparagraphs (A) through (M) that is performed on a part-time basis, as determined in accordance with paragraph (8), provided that the individual performing such service is not engaging in gainful employment other than such eligible part-time service.;
 (2)in paragraph (3)(A)— (A)by striking or at the end of clause (ii);
 (B)by striking the period at the end of clause (iii) and inserting ; or; and (C)by adding at the end the following new clause:
					
 (iv)in the case of service described in subparagraph (N) of paragraph (2), at the rate of 5 percent for the first or second year of such service, 10 percent for the third or fourth year of such service, and 15 percent for the fifth year of such service.; and
 (3)by adding at the end the following new paragraph:  (8)For the purpose of this section, the term part-time means less than full-time service—
 (A)for at least 20 hours per week for a complete year; or (B)for at least 3 full days per week, or for partial days equaling at least 3 full days per week, for a complete year.
						.
 4.Career and Technical Educator Enhancement competitive grant programTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following:
			
				BBCareer and Technical Educator Enhancement
					899.Career and Technical Educator Enhancement competitive grant program
 (a)In generalFrom the amounts appropriated under subsection (h), the Secretary shall award competitive grants to 10 eligible institutions for the purpose of improving career and technical education by developing and carrying out programs that provide ongoing training and professional development to educators who teach career and technical education courses at the secondary and postsecondary levels.
 (b)Eligible institutionsTo be eligible to receive a grant under subsection (a), an institution shall— (1)be an institution of higher education as defined in section 101 or section 102(c); and
 (2)prepare and submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.
 (c)Consideration of applicationsThe Secretary shall establish procedures to ensure that applications under subsection (b)(2) are rigorously reviewed and that grants are competitively awarded based on— (1)the ability of the applicant to increase the number of qualified individuals that serve as teachers in career and technical education programs for secondary and postsecondary students;
 (2)the ability of the applicant to provide training for individuals to become career and technical education teachers and teacher aids at secondary and postsecondary schools;
 (3)the ability of the applicant to provide training to improve the skills of experienced career and technical education teachers and teacher aids at secondary and postsecondary schools; and
 (4)any other consideration the Secretary determines necessary. (d)Use of fundsAmounts received under a grant under this section—
 (1)shall be used by the eligible institution to develop and operate a training and professional development program to—
 (A)prepare individuals to become teachers of career and technical education courses at the secondary or postsecondary level; and
 (B)enhance the knowledge and skills of individuals who are employed as teachers of career and technical education courses at the secondary or postsecondary level; and
 (2)may be used by the eligible institution to improve facilities and equipment used to train career and technical educators, except that the eligible institution shall not use more than 30 percent of such amounts to carry out this paragraph.
 (e)Duration of grantA grant under this section shall be for a period of 5 years. (f)Maximum amount of grantThe amount of a grant provided under this section to an eligible institution may not exceed $100,000 for the period of the grant.
 (g)DefinitionIn this section, the term career and technical education has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each of the 4 succeeding fiscal years. Amounts appropriated under this subsection shall remain available until expended..
		